LEMMON, Justice,
Dissenting.
The state laid a proper foundation showing that the officer had special knowledge, based on experience, of the conduct typical of a marijuana distributor. Moreover, the officer’s special knowledge was helpful to the jury in deciding whether defendant was guilty of distribution of marijuana.
The import of the officer’s testimony was that defendant’s conduct was typical of a person involved in the distribution of marijuana. It was unimportant that the form of the question was improper, since the content of the answer constituted admissible evidence. I would hold that the improper form was not so prejudicial as to require reversal of the conviction of this clearly guilty party.